83 F.3d 427
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re Doug McKINNEY;  Nayantara McKinney, Debtor.Gigi Doyle BALDWIN, Plaintiff-Appellee,v.Doug McKINNEY;  Nayantara McKinney, Defendants-Appellants.
No. 95-55002.
United States Court of Appeals, Ninth Circuit.
Submitted April 10, 1996.*Decided April 12, 1996.

Before:  HALL, THOMPSON, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Bankruptcy debtor Doug McKinney appeals pro se a decision of the Bankruptcy Appellate Panel ("BAP") affirming a judgment by the bankruptcy court in favor of Gigi Doyle Baldwin, after a bench trial, in McKinney's action seeking to establish the non-dischargeability of a debt.   The debt arose out McKinney's contract to do a remodeling job on Baldwin's home.   We have jurisdiction pursuant to 28 U.S.C. § 158(d).   We have reviewed the record and affirm for the reasons set forth in the BAP's December 1, 1994 opinion.1


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   Accordingly, the request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 We reject McKinney's contention that the BAP improperly decided his case without allowing him the opportunity for oral argument.   See Fed.R.Bankr.P. 8012;  Toquero v. INS, 956 F.2d 193, 196 n. 4 (9th Cir.1992) ("[I]t is well settled that oral argument is not necessary to satisfy due process.")